 GNADEN HUETTEN MEMORIAL HOSPITALGnaden Huetten Memorial Hospital,Inc. and District1199P,National Union of Hospital&Health CareEmployees,RWDSU, AFL-CIO,Petitioner. Cases4-RC-11177, 4-RC-11178, 4-RC-11179, and 4-RC-11180July 17, 1975DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDPENELLOUpon petitions duly filed under Section 9(b) of theNational Labor Relations Act, as amended, a consol-idated hearing was held on various days during Sep-tember, October, November, and December 1974 be-fore Hearing Officer Joan F. Homer at Jim Thorpeand Lehighton, Pennsylvania. Following the hearingand pursuant to Section 102.67 of the National La-bor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, thecase was transferred to the Board for decision. Briefshave been filed on behalf of both parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-pose of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.The Petitioner seeks to represent in four separateunits the registered nurses, the licensed practicalnurses, the service and maintenance employees, andthe clerical employees at this nonprofit hospital.While it contends that a fifth separate unit consistingof technical and professional employees is also ap-propriate, the Petitioner has not petitioned for anddoes not seek to represent this group of employees.The Employer takes the position that there areonly two appropriate units, one consisting of the reg-istered nurses and all professional employees, andanother unit consisting of all nonprofessional em-ployees. The parties are not in agreement regardingthe eligibility and/or unit placement of several cate-gories of employees.235The Appropriate UnitsThe Petitioner contends that a separate unit of reg-istered nurses excluding all other professional em-ployees is appropriate. The Employer contends thatall of the professional employees of the hospital andnursing home should be in one unit.InMercy Hospitals of Sacramento, Inc.,217 NLRBNo. 131 (1975), we found that registered nurses evi-dence a greater degree of separateness than that pos-sessed by other employees in view of their peculiarrole and responsibilities in the health care industry.Inasmuch as the registered nurses herein are soughtas a separate unit, we find that, if they desire, theyare entitled to separate representation.'The Employer contends that the head nurses andthe charge nurses in the nut sing service are supervi-sors under the Act. The Petitioner, on the otherhand, contends that they are "employees" andshould be placed in the unit. The record reveals thefollowing.There are 99 registered nurses in the nursing ser-vice.Approximately I1 of them are designated headnurses and approximately 27 are designated chargenurses. In addition, the nursing service include 48LPN's, 58 nursing aides, 13 orderlies, and 6 floorclerks.Under the director of patient care services, thereare shift supervisors 2 on each of the three shifts thatthe hospital operates. There are head nurses assignedto the various wings and floors of the hospital duringthe day shift and there are charge nurses with parallelauthority on the afternoon and evening shifts.The head nurses spend about 10 percent of theirtime performing staff RN duties,' and the chargenurses spend about 20 percent of their time perform-ing RN duties. Both head and charge nurses spendtheir remaining time performing administrative andsupervisory functions. The head and charge nurseshave the authority to effectively recommend thatothers be disciplined and that personnel be transfer-red.Head and charge nurses are responsible for thework assignments of other RN's, the LPN's, floorclerks, aides, and orderlies. They have the authority1The record supports the Employer's contention that the degreed socialworker,themental health II employees,and the degreed accountant areprofessional employees within the meaning of the Act However, the Uniondoes not seek to represent these employees in a separate unit and we will notinclude them as a part of the registered nurses unit Since the record doesnot show that the registered nurses who have had courses in anesthesia aresupervisors, we shall include them in the nurses unitThe parties stipulated that all except the record shift supervisor, whosometimes performs the duties of a charge nurse,are supervisors as definedby the Act3There are, however, three head nurses who perform no staff duties butspend their entire shift performing administrative and supervisory dutiesInasmuch as the record indicates they are supervisors,it Is not necessary todetermine their unit placement219 NLRB No. 79 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDto grant time off to employees as well as to schedulevacations. The head and charge nurses are responsi-ble for the training of newly assigned aides and or-derlies and are required to evaluate the performanceof these employees as well as the performance ofother RN's.Although only the shift supervisor has the authori-ty to move personnel from one floor to another, therecommendations of the head or charge nurse for ad-ditional staff on a particular shift are generally fol-lowed by the shift supervisor. In addition to schedul-ing days off, vacations, holidays, and workloads, thehead and charge nurses make recommendations ontransfer requests which are given considerable weightby the director of patient services.Head and charge nurses attend management train-ing meetings which are not open to other staff regis-tered nurses and at which personnel and administra-tive policies are viewed and discussed. Head nursesreceive an additional 20 cents per hour for perform-ing head nurse duties and charge nurses receive anextra 10 cents per hour for performing charge nurseduties.While we are mindful of the fact that the head andcharge nurses as health care professionals exerciseprofessional judgment incidental to the treatment ofpatients, the record herein shows that they possessthe traditional indicia of supervisory status. Thus,they effectively recommend the transfer and disci-pline of personnel and responsibly direct the work ofother staff nurses and personnel. They grant time off,schedule vacations, and evaluate the performance ofother nurses and employees.On the basis of the foregoing we are of the viewthat head nurses and charge nurses are supervisorswithin the meaning of the Act. Accordingly, we shallexclude them from the unit of registerednurses.The Petitioner also requested a separate unit con-sisting solely of LPN's and would exclude all otheremployee categories from that unit. The Employercontends the evidence does not warrant finding thatthe proposed LPN unit is an appropriate one.InSt.Catherine'sHospital of Dominican Sisters ofKenosha,Wisconsin, Inc.,217 NLRB No. 133 (1975),we stated that the legislative history of the recentamendments to the Act weighs against our findingappropriate a separate unit of licensed practical nurs-es.Thus we seek to avoid the undue proliferation ofbargaining units which Congress intended the Boardto avoid by finding in_ nonprofit hospitalcases, as inother Boardcases, that an appropriate unit may con-sist of employees who do not reach the strict require-ments of the term professional employee, but whosework may be described as of a technical nature. Suchwork involving the use of independent judgment re-quires theexerciseof specialized training usually ac-quiredin collegeor technical schools or through spe-cial courses and, in hospitalcases,is often, thoughnot necessarily, evidenced by fulfillment of certifica-tion,licensing,and registration requirements, and theactual achievement of such certification, license, orregistration. The licensed practical nurses in this caseare technical employees and belong in such a unitalong with the other employees who may be definedas "technical" employees within the meaning of theAct. A careful review of the record also demonstratesthat the lab technologist and the licensed physicaltherapist fall within the classification of technicalemployees. However, the Petitioner takes the posi-tion that it does not seek to represent these otheremployees defined as technical employees. Since aunit consisting only of licensed practical nurses is in-appropriate, we shall not direct an election in thistechnical unit.The Petitioner also seeks a separate unit of serviceand maintenance employees. The Petitioner proposesthat this unit include nurses aides, orderlies, house-keeping employees, maintenance employees, phar-macy aides, and purchasing department employees.For the reasons stated inNewington Children's Hospi-tal,217 NLRB No. 134 (1975), we find that a unit ofservice and maintenance employees is an appropriateone.We have carefully examined the record hereinand conclude that in addition to the above-men-tioned employees, the following employees also be-long in the service and maintenance unit: all medicalrecord clerical employees, the laboratory secretary,the physical therapy aides, the pharmacyassistants,and the recovery room employees 4 We shall also,however, as we did inNewington,include in the ser-vice and maintenance unit all of the clerical employ-ees who are not business office clerical employees.The final requested unit is for one consisting of allclerical employees. Since we have found that all cleri-cal employees other than the business office clericalsbelong in the service and maintenance unit, the re-mainingquestion is the appropriateness of a separateunitof business office clericals. For the reasons stat-ed inSisters of St. Joseph of Peace,217 NLRB No.135 (1975), we answer that question in the affirma-tive.Accordingly, we shall direct an election in a unitconsisting of-the Employer's business office clericalemployees.5Accordingly, based upon the foregoing, we shall4We shall note the inhalation therapists under challenge because,we findthe record inadequate to enable us to determine whether they are technicalor nontechnical employees.S The hospital employs an accountant who has no degree.The presentrecord does not, however,provide us with sufficient evidence to determinehis professional status. Accordingly,we shall permit him to vote subject tochallenge in the business office clerical unit. GNADEN HUETTEN MEMORIAL HOSPITAL237direct elections among employees in the followingunits which we find appropriate for collective-bar-gaining purposes within the meaning of Section 9(c)of the Act.Unit A: All registered nurses employed at Gna-den Huetten Memorial Hospital,Inc., at Lehighton,Pennsylvania,excluding all head and charge nurses,all other employees,guards, and supervisors as de-fined in the Act.UnitB:All full-time and part-time service andmaintenance employees employed at Gnaden Huet-tenMemorial Hospital,Inc., at Lehighton,Pennsyl-vania, including nurses aides,orderlies, housekeepingemployees, maintenance employees,pharmacy aidesand assistants,allmedical records clerical employees,the laboratory secretary,the physical therapy aides,the inhalation therapists,and the recovery room em-ployees,but excluding all licensed practical nurses,all technical employees,all other employees,guardsand supervisors as defined in the Act.Unit C:All business office clerical employees em-ployed at the GnadenHuetten Memorial Hospital,Inc., atLehighton,Pennsylvania,including switch-board operator,cashier,clerk typist,posting roomclerks,admissions office clerk,and billing clerks, butexcluding the medical records clericals,the laborato-ry secretary,all other employees,guards and supervi-sors as definedby the Act.[Direction of ElectionsandExcelsiorfootnote om-itted frompublication.]MEMBERPENELLO,dissentingin part:I agree with my colleagues that a unit of businessoffice clericalsisappropriateand would direct anelection in that unit.Based on the dissenting opinioninNathan and Miriam Barnert MemorialHospital As-sociation d/b/a BarnertMemorial Hospital Center,217 NLRB No. 132 (1975), and as stated in my con-curring opinioninMount Airy Foundation, d/b/aMount Airy Psychiatric Center,217 NLRB No. 137(1975), however,Idisagreewith the failure of mycolleaguesto includethe technical employees, in-cluding licensedpracticalnurses, in the service andmaintenance unit.